301 S.W.3d 133 (2010)
Christine EATON, Claimant/Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent/Respondent.
No. ED 93168.
Missouri Court of Appeals, Eastern District, Division One.
January 19, 2010.
*134 Christine Eaton, St. Louis, MO, pro se.
Larry R. Ruhmann, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Claimant, Christine Eaton, appeals pro se from the Order of the Labor and Industrial Relations Commission affirming the decision denying claimant unemployment compensation benefits.
The Order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the Order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).